DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because the semicolons should be replaced by commas.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 12 and 19, it is not clear if the first and second wrists are the same or part of the wrist of Claim 8. It is not clear what the relationships are between the first and second wrists and the wrist of Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koizumi et al. (JP 2004-288718) (“Koizumi”) in view of Messer et al. (US 5,096,364) (“Messer”). Koizumi discloses:
Claim 1: a first upper arm rotatable about a shoulder axis (figure 4, 61, 100); a second upper arm vertically spaced from the first upper arm and rotatable about the shoulder axis (51); a first forearm 
Claim 2: where the first upper arm has a longer effective length than an effective length of the first forearm (figure 4);
Claim 20: providing a robot comprising a first upper arm rotatable about a shoulder axis (figure 4, 61, 100), a second upper arm vertically spaced from the first upper arm and rotatable about the shoulder axis (51), a first forearm coupled to the first upper arm (62) and vertically located above the first upper arm and adapted for rotation relative to the first upper arm about a second axis at a position offset from the shoulder axis (about 85), a second forearm coupled to the second upper arm (52) and vertically located above the first upper arm and adapted for rotation relative to the second upper arm about a third axis (about 75) at a position offset from the shoulder axis, a first wrist (89) coupled to the first forearm and vertically located between the first forearm and the second forearm and adapted for 
independently rotating the first upper arm to extend a first end effector radially into a first chamber (figure 7; 56/57); 
independently rotating the second upper arm to extend a second end effector radially into a second chamber (figure 7; 66/67).
Koizumi does not directly show:
Claim 1: where the first cam surface of the first wrist driving member, the second cam surface, and the first wrist transmission element are configured to enable a nonlinear rate of rotation of the first wrist with respect to the first forearm;
Claim 20: wherein the first and second cam surfaces are to enable a nonlinear rate of rotation of the first wrist member with respect to the first forearm.
Messer shows a similar device having:
Claim 1: where the first cam surface of the first wrist driving member, the second cam surface, and the first wrist transmission element are configured to enable a nonlinear rate of rotation of the first wrist with respect to the first forearm (FIG. 6, 242/243/254);
Claim 20: wherein the first and second cam surfaces are to enable a nonlinear rate of rotation of the first wrist member with respect to the first forearm (FIG. 6, 242/243/254);

Claim 1: where the first cam surface of the first wrist driving member, the second cam surface, and the first wrist transmission element are configured to enable a nonlinear rate of rotation of the first wrist with respect to the first forearm;
Claim 20: wherein the first and second cam surfaces are to enable a nonlinear rate of rotation of the first wrist member with respect to the first forearm;
for the purpose of driving an end effector in a straight line in a clean environment within a vacuum chamber and reducing friction released contaminating particles.

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Messer and KR 20-0436002 (“KR002”). Koizumi discloses all the limitations of the claims as discussed above.
Koizumi does not directly show:
Claim 3: where the first wrist comprises a first end effector rotatably connected to the first forearm, where the first end effector comprises a substrate support section and a leg connecting the substrate support section to the first wrist, where the leg has a first section connected to the first wrist, a second section connected to the substrate support section, and a bent portion between the first and second sections such that the first and second sections are angled relative to each other;
Claim 4: where the bent portion forms a concave pocket between the first and second sections at a lateral side of the bent portion;

Claim 7: where the robot is configured to provide substantially only straight movement of the end effector relative to the shoulder axis the first arm is extending or retracting.
KR002 shows a similar device having:
Claim 3: where the first wrist comprises a first end effector rotatably connected to the first forearm, where the first end effector comprises a substrate support section and a leg connecting the substrate support section to the first wrist, where the leg has a first section connected to the first wrist, a second section connected to the substrate support section, and a bent portion between the first and second sections such that the first and second sections are angled relative to each other (figure 4, 130);
Claim 4: where the bent portion forms a concave pocket between the first and second sections at a lateral side of the bent portion (figure 4, 130);
Claim 5: where connection of the leg to the first forearm at the first wrist is offset relative to a centerline of the substrate support section and offset relative to the shoulder axis (figure 4, 130);
Claim 7: where the robot is configured to provide substantially only straight movement of the end effector relative to the shoulder axis the first arm is extending or retracting (figure 4, 130; also Koizumi figure 7);
for the purpose of increasing the range of end effector movement to improve transfer efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koizumi and Messer as taught by KR002 and include KR002’s similar device having:
Claim 3: where the first wrist comprises a first end effector rotatably connected to the first forearm, where the first end effector comprises a substrate support section and a leg connecting the substrate support section to the first wrist, where the leg has a first section connected to the first wrist, 
Claim 4: where the bent portion forms a concave pocket between the first and second sections at a lateral side of the bent portion;
Claim 5: where connection of the leg to the first forearm at the first wrist is offset relative to a centerline of the substrate support section and offset relative to the shoulder axis;
Claim 7: where the robot is configured to provide substantially only straight movement of the end effector relative to the shoulder axis the first arm is extending or retracting;
for the purpose of increasing the range of end effector movement to improve transfer efficiency.

Allowable Subject Matter
Claims 6, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-11 and 13-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claim 8 (and Claim 6) overcomes the prior art since it requires “where the centerline of the substrate support section is aligned perpendicular to the drive axis” in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Publication No. 6,450,755 to Cameron et al. discloses substrate support section 24, however, Cameron 
It is noted that in KR002, figure 4, substrate support section 130 does not meet the claim since substrate support section 130 is offset the drive axis about 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20-0422315 discloses a substrate support section in figure 1, but it cannot be assumes that the claimed alignment is present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Gerald McClain/Primary Examiner, Art Unit 3652